There was no error in overruling the certiorari.
                        DECIDED JANUARY 6, 1943.
The defendant was convicted of the offense of lottery, generally known as the "number game." The corpus delicti was established by stipulation of counsel for both parties. In addition, the plenary confession that the defendant was a "writer," an essential agency in the operation of the number game, together with evidence to the effect that he was in possession of a number of lottery tickets at the time when and the place where he was arrested, were sufficient to sustain a conviction. The judge did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.